Citation Nr: 0023351	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure 
disability, to include dizzy spells.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Whether new and material evidence has been presented to 
reopen the issue of service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This rating decision denied the veteran service 
connection for hemorrhoids, and disorders of the neck, back, 
hips, and lungs.  The RO also found no new and material 
evidence had been submitted with which to reopen claims for 
service connection for a psychiatric disorder, a seizure 
disorder, and residuals of a head injury.  The veteran filed 
a timely notice of disagreement and substantive appeal 
regarding all of these issues, initiating this appeal.  

The veteran's appeal was initially presented to the Board in 
March 1998 and again in March 1999.  On each occasion, the 
present issues were remanded for further development; they 
have now been returned to the Board.  The Board also 
determined that the veteran's claim for service connection 
for a seizure disorder and residuals of a head injury had 
been pending since the RO's June 1980 rating decision on 
these issues, and therefore these claims may be considered by 
the Board on the merits.  



FINDINGS OF FACT

1.  The veteran did not incur a neurological disability, 
including a disability characterized by seizures and/or 
dizziness, during service, or within a year thereafter.

2.  The veteran has not presented evidence establishing a 
nexus between any current disability and an injury to the 
head during service.  

3.  The veteran did not incur hemorrhoids during active 
military service.  

4.  In a November 1980 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability; the veteran did not file a timely notice of 
disagreement in response to this decision.  

5.  The veteran has submitted new and material evidence, in 
the form of medical treatment records, with which to reopen 
his claim for service connection for a psychiatric 
disability.  

6.  The veteran has not presented evidence establishing a 
nexus between any current psychiatric disability and a 
disease or injury incurred during service, or within a year 
thereafter.  



CONCLUSIONS OF LAW

1.  Service connection is not warranted for a neurological 
disability, to include a disability characterized by seizures 
and/or dizziness.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).  

2.  The veteran's claim for service connection for residuals 
of a head injury is not well grounded, and must be denied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

3.  The veteran's claim for service connection for 
hemorrhoids is not well grounded, and must be denied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

4.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp 1999); 38 C.F.R. § 3.156 (1999).  

5.  Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, at the 
time he entered service he had neither a medical history of 
nor a current diagnosis of psychiatric or neurological 
disabilities.  He was found fit for service and was accepted 
therein.  

According to a January 1980 treatment note, the veteran 
sought treatment on several occasions for psychiatric 
complaints, including anxiety, tension, and "vague suicidal 
ideation."  "Hysterical features" with "somatic complaints 
exaggerated" were observed.  The possibility of secondary 
gain was also noted.  The examiner's impression was of a 
passive-dependent personality with hysterical features.  The 
veteran returned for treatment in February 1980, reporting 
continuing symptoms of dizziness and headaches.  He also gave 
a recent history of an epileptic episode.  A preliminary 
impression of a seizure disorder was noted, and he was 
referred for further evaluation.  

In March 1980, the veteran sought emergency room treatment at 
a military hospital; he reportedly passed out in the lobby.  
Upon physical examination, the veteran was crying, but was 
alert and oriented to time, place, and person.  Subsequent 
medical follow-up evaluation failed to result in a diagnosis 
of a seizure disorder.  The assessment was of supratentorial 
hysteria, and the veteran was discharged to duty.  

Due to a claimed inability to walk , the veteran was afforded 
a psychiatric examination in March 1980 by the chief doctor 
of inpatient psychiatry.  A medical history of numerous 
complaints, including a reported seizure disorder, was noted, 
but further evaluation had revealed no seizure disorders or 
any other organic problems.  The military examiner's 
impression was that the veteran demonstrated no evidence of a 
psychiatric condition that would warrant separation from the 
Army through medical channels.  The examiner commented that 
the veteran's inability to walk seemed to be related to his 
receiving disciplinary action and being told that he was to 
return to duty.  The examiner also observed that there was a 
great deal of evidence suggesting that the veteran's actions 
were motivated by secondary gains and no evidence that his 
inability to walk was a result of a psychiatric disorder.  At 
the time of the evaluation, the examiner stated that the 
veteran was once again able to walk around the ward and did 
not show any evidence of any psychiatric or physical 
disability; likewise, no evidence existed of a thought or 
affective disorder.  The examiner opined that the weight of 
the evidence was sufficient to justify an expeditious 
administrative discharge for the good of the Army, as there 
seemed little likelihood that the veteran was going to become 
a productive useful soldier.  He was separated from service 
in April 1980 on a Chapter 5 discharge.  He claimed numerous 
disabilities at the time of his service separation 
examination; however, upon objective examination, no 
neurological or psychiatric disorders, hemorrhoids, or 
residuals of a head injury were noted.  

The veteran was afforded a VA medical examination in June 
1980.  A rectal examination revealed no evidence of 
hemorrhoids.  A special neurological examination performed 
that same month resulted in neurological findings within 
normal limits, and a normal electroencephalogram (EEG).  In 
light of these results, the VA examiner concluded the veteran 
"does not have a seizure disorder."  

The veteran was afforded a VA psychiatric examination in 
September 1980.  The examiner commented that the veteran 
failed to complain about his nerves until asked specifically 
about them, and then responded that he was shaking all the 
time.  He also stated that he had some medicine for his 
nerves a while ago, but had not had any in the past six 
months.  No shaking or tremor was observed during the 
interview.  The examiner commented that the veteran offered a 
large number of physical complaints with a complaining 
attitude, but did not show any evidence of any major 
psychiatric disorder.  The VA examiner also noted that the 
veteran was not discharged from service with a recommendation 
to take Dilantin or any other seizure medication, and it was 
therefore likely determined by military medical personnel 
that the veteran did not have a seizure disorder.  The 
examiner concluded that the veteran's complaints did not 
appear to have any real pathologic connection.  From a 
psychiatric standpoint, the veteran's claimed psychiatric 
disability would appear to be fictitious, in the examiner's 
opinion.  

The RO considered the medical evidence and issued a November 
1980 rating decision denying the veteran's claim for service 
connection for a psychiatric disability.  The RO found no 
evidence of a current psychiatric disability.  The veteran 
did not file a timely notice of disagreement regarding this 
decision.  

The veteran was treated for psychiatric complaints at a 
private community hospital in May 1995.  After two weeks, he 
was transferred to a VA medical center for further treatment.  
A diagnosis of atypical depression with psychotic features 
was afforded him, and he was discharged in June 1995.  

The veteran filed a claim in June 1995 for service connection 
for several disabilities, including a seizure disorder, a 
psychiatric disorder, hemorrhoids, and residuals of a head 
injury.  

In September 1995, the veteran was found by the Social 
Security Administration to be eligible for disability 
benefits, due in part to a psychiatric disability.  According 
to records associated with the Social Security Administration 
decision, the veteran was shot in 1990 while working as a 
police officer, and has been diagnosed with major depression 
and post traumatic stress disorder since that time.  

The RO considered the evidence of record and issued a 
November 1995 rating decision denying the veteran's claim for 
service connection for a seizure disability, hemorrhoids, and 
residuals of a head injury.  Also, no new and material 
evidence was found with which to reopen the veteran's claim 
for service connection for a psychiatric disability.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  

A personal hearing at the RO was afforded the veteran in 
March 1997.  He testified that he first began having 
psychiatric problems while in service; he found the overall 
environment to be very stressful.  He also stated that he 
began to have seizures while in the service after 
experiencing a head injury.  He wasn't certain if he received 
medical treatment immediately following his initial head 
injury.  He has had problems with seizures since that time, 
according to his testimony.  He indicated no other current 
disabilities resulting from his alleged head injury in 
service.  Regarding his history of hemorrhoids, he testified 
that he first developed hemorrhoids during service, and he 
eventually had to have surgery at a private hospital to 
correct this problem in 1980.  Finally, he submitted a March 
1997 written statement from a former teacher, who stated the 
veteran was a "well-rounded individual" prior to going into 
the service.  

Treatment records from a private mental health facility were 
obtained by the RO.  The veteran first sought treatment for 
psychiatric complaints in early 1995.  He gave a history of 
military service for "2-3 years," including missions in 
"Iran - Iraq" as an Army Ranger.  The examiner described 
the veteran as "extremely vague, unclear with detail."  A 
diagnosis of depression with psychosis was afforded him, and 
he was placed on a regimen of outpatient therapy and 
medication.  

The veteran has also sought outpatient treatment at VA 
medical facilities.  In January 1996, he was given a 
provisional diagnosis of a seizure disorder, based on the 
veteran's reported history and a claimed award of service 
connection for a seizure disorder; additional neurological 
evaluation was recommended.  However, the veteran failed to 
return for additional follow-up treatment.  

The veteran's appeal was originally presented to the Board in 
March 1998, at which time it was remanded for additional 
development.  It was returned to the Board in March 1999, and 
again remanded.  

In July 1999, the RO sent a request for private medical 
treatment records to a local community hospital.  The veteran 
has previously stated that he received treatment for his 
hemorrhoids and psychiatric and seizure disabilities at this 
facility beginning in approximately 1980.  No response had 
been received by September 1999, so the RO sent a letter to 
the veteran requesting that he obtain those private medical 
treatment records and forward them to the VA.  No response 
had been filed by either the veteran or the private hospital 
at the time this appeal was returned to the Board.  

Analysis
I. Service connection

The veteran seeks service connection for hemorrhoids, a 
seizure disability, and residuals of a head injury.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain statutorily 
enumerated disorders, such as organic diseases of the nervous 
system, may be presumed to have been incurred in service if 
they manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
As with all benefit claims, when an approximate balance 
exists between the positive and negative evidence regarding 
the matter at issue, the benefit of the doubt shall be 
granted the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

As a preliminary matter, the veteran's claim for service 
connection for a seizure disorder is well grounded; that is, 
plausible.  His service medical records reveal a provisional 
in-service diagnosis of a seizure disorder, and he has 
testified regarding a continuity of this symptomatology since 
service; this testimony is accepted as true for the purposes 
of determining if the veteran's claim is well grounded.  Id.  
Finally, 1996 VA outpatient treatment records reveal a 
current provisional diagnosis of a seizure disorder.  

As at least one aspect of the veteran's claim is well 
grounded, the duty to assist attaches.  38 U.S.C.A. § 5107(a) 
(West 1991).  He has stated on several occasions that he was 
treated for numerous medical disabilities at a local private 
hospital shortly after service separation.  The RO sent a 
medical records request to this hospital in July 1999; 
however, no response was received by the VA.  In September 
1999, the RO wrote to the veteran requesting he obtain these 
private treatment records and forward them to the VA, but at 
this time, he has not responded. The Court has held that the 
duty to assist is not a one-way street, and in the absence of 
the claimant's cooperation, this duty is fulfilled at the 
present time.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

A. Service connection - Seizure disorder

The veteran seeks service connection for a seizure disorder, 
to include dizzy spells.  For the reasons to be discussed 
below, the preponderance of the evidence is against this 
claim, and it must be denied.  

According to the veteran's service medical records, he first 
began seeking treatment for a seizure disorder in early 1980.  
He gave a history of several alleged episodes of 
unconsciousness, including one while waiting in a hospital 
emergency room.  However, additional medical evaluation 
failed to support a diagnosis of seizure disorder; instead, 
the veteran's complaints were characterized as 
"exaggerated," with a motive of secondary gain, and the 
assessment was of supratentorial hysteria.  He was discharged 
to duty.  While he claimed a seizure disorder on his service 
separation medical history report, none was noted upon 
objective examination.  

Subsequent to service, he sought service connection for a 
seizure disorder, and was afforded a June 1980 VA 
neurological evaluation, including a electroencephalogram.  
All findings were within normal limits.  The examiner 
concluded the veteran did not have a seizure disorder.  

Overall, the clear preponderance of the evidence demonstrates 
that the veteran did not incur a seizure disorder during 
service, or within a year thereafter.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  While a seizure 
disability was initially suspected based on his reported 
history, subsequent neurological evaluation was negative for 
any such disability.  The veteran has himself alleged that he 
first incurred a neurological disorder during service, but as 
a layperson, he is not competent to offer medical opinion 
evidence which is binding upon the Board.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  He has not 
otherwise submitted medical evidence to support his 
allegations.  

In conclusion, as the record lacks any evidence of a seizure 
disorder, or any other neurological disability, either 
incurred during service or within a year thereafter, the 
veteran's claim must be denied.  


B. Service connection - Residuals of a head injury

The veteran seeks service connection for residuals of a head 
injury.  For the reasons to be discussed below, the veteran's 
claim is not well grounded, and must be denied.  

The veteran's service medical records are negative for an in-
service injury to his head.  His service separation 
examination was also negative for either any residuals of an 
injury to the veteran's head or any neurological 
deficiencies.  Nevertheless, even accepting his unverified 
allegations that he struck his head in service but was not 
taken for treatment at that time, he has not presented 
evidence of a nexus between any current disabilities and an 
in-service head injury.  

The veteran has chiefly claimed a seizure disorder, with 
dizziness and bouts of unconsciousness, resulting from his 
alleged in-service head injury; service connection for a 
seizure disorder is discussed in another part of this 
decision.  However, he has not submitted any medical evidence 
indicating that a seizure disorder, or any other current 
disability, results from or is due to the veteran's claimed 
in-service head injury.  The January 1996 VA medical 
referral, suggesting additional evaluation of his claimed 
seizure disorder, is negative for any connection to an in-
service injury, and the veteran did not return for further 
examination.  His June 1980 VA medical examination is 
likewise negative for any residuals of a head injury; his 
neurological findings were within normal limits, and his EEG 
examination was without abnormality.  

The veteran has alleged that he has a seizure disorder, with 
dizziness and bouts of unconsciousness, secondary to an in-
service head injury.  However, he is a lay person and is 
therefore not qualified to offer medical opinion evidence.  
See Pearlman, supra.  

Overall, the veteran has not presented evidence of a nexus 
between any current disability and a claimed in-service head 
injury; for this reason, his claim is not well grounded and 
must be denied.  

C. Service connection - Hemorrhoids

The veteran seeks service connection for hemorrhoids.  For 
the reasons to be discussed below, this claim is not well 
grounded, and must be denied.  

As is noted above, a well grounded claim requires evidence of 
an in-service disease or injury.  Caluza, supra.  In the 
present case, the record does not contain any evidence that 
the veteran incurred hemorrhoids during service.  His service 
medical records are negative for any diagnosis of or 
treatment for hemorrhoids, and his service separation 
examination is negative for hemorrhoids or any other rectal 
disability.  Likewise, the veteran's June 1980 VA medical 
examination included a rectal examination, and no evidence of 
hemorrhoids, strictures, or fissures was observed.  

The veteran has himself asserted that he incurred hemorrhoids 
during service and had surgery for his disability shortly 
after discharge.  However, the medical evidence of record 
fails to support his contentions, and he, as a layperson, is 
not qualified to offer his own testimony of medical diagnosis 
or opinion with which to well grounded his claim.  Pearlman, 
supra.  Attempts to obtain the private medical records 
associate with the veteran's alleged surgery in 1980 have 
been made, but without success.  As presented to the Board, 
the record contains no evidence of hemorrhoids first incurred 
in or aggravated by service; hence, his claim is not well 
grounded.  See Wade v. West, 11 Vet. App.  302, 305-6 (1998) 
(citing Caluza, supra).

In conclusion, the veteran has not presented evidence of an 
in-service disease or injury resulting in a current complaint 
of hemorrhoids.  For this reason, his claim is not well 
grounded, and must be denied.  Wade, supra.  


II. New and material evidence - Psychiatric disability

The veteran's initial claim for service connection for a 
psychiatric disability was denied by the RO in November 1980.  
As the appellant did not file a timely appeal, this RO 
decision is final, and may not be reconsidered.  A claim may 
only be reopened if new and material evidence is added to the 
record.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156 (1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In the present case, the veteran's initial claim of 
entitlement to service connection for a psychiatric 
disability was denied due to a lack of evidence of a current 
psychiatric disability.  In support of his application to 
reopen his claim, he has submitted additional medical 
records, both private and VA, which contain several diagnoses 
of psychiatric disabilities.  A May 1995 VA medical center 
hospitalization summary for the veteran contains a diagnosis 
of depression with psychotic features.  According to his 
Social Security Administration records, the veteran has also 
been diagnosed with major depression and post traumatic 
stress disorder by private examiners.  This evidence is 
clearly new, because it was received subsequent to the prior 
final denial, and it is not cumulative or redundant of any 
other evidence of record.  Additionally, this evidence, with 
competent medical diagnoses of a psychiatric disability, is 
material, because it goes right to the basis of the previous 
denial; i.e., the lack of a medical diagnosis of a current 
psychiatric disability.  As such, these medical records 
"bear directly and substantially on the specific matter 
under consideration," and are material within the meaning of 
38 C.F.R. § 3.156 (1999).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a psychiatric 
disability, and the 1980 RO decision is reopened.  It follows 
that the claim should be considered anew.  

III. Service connection - Psychiatric disability

As the Court has noted, once the VA makes a finding that new 
and material evidence has been submitted, it must then 
determine if the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Winters v. West, 12 Vet. App. 203, 
206-7 (1999).  "[A]bsent a well-grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening," according to the Court.  Id. at 206 (citing Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed.Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998)).  

In response to the Court's directive, preliminary 
consideration must be given to whether the veteran's claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In that 
regard, the veteran has reported depressive symptomatology in 
service, and the service medical records do confirm an 
assessment of "supratentorial hysteria."  For the purpose 
of determining well groundedness, this assessment is accepted 
as a medical diagnosis of an in-service disease or injury.  
Savage, supra.  Next, the veteran has submitted the 
aforementioned VA hospitalization summary which indicates a 
current diagnosis of a depressive disorder, with psychotic 
features.  Finally, the veteran has testified regarding a 
continuity of psychiatric symptomatology since his separation 
from service; this testimony is accepted as true for the 
purpose of determining well groundedness.  38 C.F.R. 
§ 3.303(b) (1999); Id.  Thus, the veteran has submitted 
sufficient evidence of a well grounded claim for service 
connection for a psychiatric disability, and consideration on 
the merits may be afforded him.  Winters, supra.  

The veteran having submitted a well grounded claim for 
service connection for a psychiatric disability, his claim 
should be considered on the merits.  However, the Board may 
not address in its decision a question that had not been 
addressed by the RO without consideration as to whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In the present case, the veteran has had 
numerous opportunities to present evidence and arguments on 
the merits of his claim; thus, no prejudice would result in 
the Board's consideration of his claim on the merits at this 
time.  

For the reasons to be discussed below, service connection is 
not warranted for a psychiatric disability.  

In support of his claim, the veteran has submitted several 
competent medical diagnoses of a current psychiatric 
disability; these diagnoses include major depression and post 
traumatic stress disorder and, in the absence of any evidence 
to the contrary, this medical evidence of a current 
psychiatric disability is accepted by the Board.  
Nevertheless, the preponderance of the evidence is against a 
finding that the veteran's current psychiatric disability is 
due to or results from a disease or injury incurred in or 
aggravated by service.  

According to the service medical records, the veteran was 
diagnosed with hysteria during an emergency room visit in 
March 1980.  However, on numerous occasions thereafter, both 
during and immediately subsequent to service, a psychiatric 
disability was not found upon examination.  He was again 
afforded psychiatric evaluation in March 1980, and no 
thought, affective, or psychiatric disabilities were 
diagnosed; instead, the examiner, the chief of the inpatient 
psychiatry department, suggested the veteran was motivated by 
secondary gain.  When examined for service separation in 
March 1980, he was again found without psychiatric 
abnormality.  Finally, when examined by a VA psychiatrist in 
September 1980, the veteran was again found to have no 
diagnosed psychiatric disability; the examiner described any 
such reported disability as "fictitious," and stated there 
was no present disability due to a psychiatric condition.  

Clearly, the preponderance of the evidence indicates that 
even if the veteran did briefly incur a psychiatric 
disability during service, diagnosed as hysteria, it was 
acute and transitory in nature; subsequently within the same 
month, he was twice examined by medical experts and found not 
to have hysteria or any other psychiatric disability, and his 
post-service VA examination also revealed no evidence of a 
psychiatric disability.  While the veteran has submitted 
competent medical evidence, dating to the mid-1990's, of a 
current psychiatric disability, these diagnoses were rendered 
more than 10 years after the veteran's separation from 
service.  Additionally, no medical expert has testified that 
the veteran's current psychiatric disabilities are due to or 
resulting from a disease or injury incurred during service, 
or within a year thereafter.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).  

While the veteran has testified regarding a continuity of 
psychiatric symptomatology since service, he is a layperson 
and is therefore not qualified to offer medical opinion 
evidence.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  Although he is qualified to testify regarding his 
subjective feelings, he cannot definitely state that his 
current psychiatric disabilities are a continuation of the 
hysteria diagnosed in service.  Id.  

In conclusion, the totality of the evidence indicates the 
veteran's current psychiatric disability is not due to or 
resulting from a disease or injury incurred during active 
military service, or within a year thereafter.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  Thus, his claim for 
service connection for a psychiatric disability must be 
denied.  



ORDER

1.  Service connection for a neurological disability, to 
include a disability characterized by seizures and/or 
dizziness, is denied.  

2.  Service connection residuals of a head injury is denied.  

3.  Service connection for hemorrhoids is denied.  

4.  The veteran having submitted new and material evidence, 
his application to reopen his claim for service connection 
for a psychiatric disability is granted, and the claim is 
reopened.  

5.  Service connection for a psychiatric disability is 
denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

